EXHIBIT “1”
                                                                                      Clerk of the Superior Court
                                                                                      *** Electronically Filed ***
                                                                                           J. Fierro, Deputy
                                                                                        1/7/2021 11:17:21 AM
                                                                                          Filing ID 12402869
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorneys:
                                     David W Dow
                                     Bar Number: 007377, issuing State: AZ           CV2021-000252
                                     Law Firm: Dow Law Office
                                     3104 E Camelback Rd. #281
                                     Phoenix, AZ 85016
                                     Telephone Number: (602)550-2951
                                     Email address: Ddowlaw1@gmail.com


                                     Jennifer L Levine - Primary Attorney
                                     Bar Number: 033071, issuing State: AZ
                                     Law Firm: Dow Law Office
                                     Telephone Number: (602)550-2951


                                     Benjamin Taylor
                                     Bar Number: 023868, issuing State: AZ
                                     Law Firm: Taylor and Gomez LLP
                                     Telephone Number: (602)325-8007


                                     Plaintiffs:
                                     William Humphrey
                                     3104 E Camelback Rd. #281
                                     Phoenix, AZ 85016


                                     Dion Humphrey
                                     3104 E Camelback Rd. #281
                                     Phoenix, AZ 85016


                                     Defendant:
                                     City of Phoenix
                                     200 West Washington Street
AZturboCourt.gov Form Set #5304505




                                     Phoenix, AZ 85003


                                     Discovery Tier t3
                                     Case Category: Tort Non-Motor Vehicle
                                     Case Subcategory: other
AZturboCourt.gov Form Set #5304505
EXHIBIT “2”
 1   John T. Masterson, Bar #007447
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI P.L.C.
     40 N Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-7330
 4   Fax: (602) 200-7846
     jmasterson@jshfirm.com
 5   dgraffious@jshfirm.com
     minuteentries@jshfirm.com
 6
     Attorneys for Defendant City of Phoenix
 7
 8                       SUPERIOR COURT OF THE STATE OF ARIZONA
 9                                     COUNTY OF MARICOPA
10   DION HUMPHREY, an individual; and                NO. CV2021-000252
     WILIAM HUMPHREY, an individual,
11                                                    NOTICE OF FILING NOTICE OF
                                          Plaintiffs, REMOVAL IN UNITED STATES DISTRICT
12                                                    COURT
                   v.
13                                                    (Assigned to the Honorable Roger Brodman)
     CITY OF PHOENIX, a municipal entity;
14   JOHN AND/OR JANE DOES I-X,
     individual(s) acting under the color of law;
15   ABC CORPORATIONS I-X; and XYZ LLCs
     I-X,
16
                                        Defendants.
17
18
19                 Defendant City of Phoenix, by and through undersigned counsel, pursuant to 28

20   U.S.C. §§ 1331, 1441, and 1446, notifies this Court that it filed a Notice of Removal of this action

21   from the Superior Court of the State of Arizona, in and for the County of Maricopa, to the United

22   States District Court for the District of Arizona on January 28, 2021. A copy of the Notice of

23   Removal (exclusive of exhibits) is attached hereto as Exhibit 1.

24                 Pursuant to 28 U.S.C. § 1446(d), the filing of the notice effects the removal of this

25   action to federal court “and the State court shall proceed no further unless and until the case is

26   remanded.”

     9083114.1
 1                 DATED this 28th day of January, 2021.
 2                                           JONES, SKELTON & HOCHULI P.L.C.
 3
 4                                           By /s/ Derek R. Graffious
                                               John T. Masterson
 5                                             Derek R. Graffious
                                               40 N Central Avenue, Suite 2700
 6                                             Phoenix, Arizona 85004
                                               Attorneys for Defendant City of Phoenix
 7
 8   ORIGINAL of the foregoing electronically filed
     this 28th day of January, 2021.
 9
     COPY of the foregoing e-mailed
10
     this 28th day of January, 2021, to:
11
12   David W. Dow
     Jennifer L. Ghidotti
13   DOW LAW OFFICE
     3104 E. Camelback #281
14   Phoenix, AZ 85016
     Ddowlaw1@gmail.com
15   Jlevine@ddowlaw.com
     Attorneys for Plaintiffs
16
     Benjamin Taylor
17   TAYLOR & GOMEZ, LLP
     2600 North 44th Street, Suite B-101
18   Phoenix, AZ 85008
     BT@taylorgomezlaw.com
19   Attorney for Plaintiffs

20
      /s/ Cindy Castro
21
22
23
24
25
26


                                                      2
     9083114.1
